Citation Nr: 1128182	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  05-04 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to disability compensation, pursuant to 38 U.S.C.A. § 1151, for a left above-the-knee amputation, performed in March 1998 as a result of Department of Veterans Affairs treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963.  

This appeal arises from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for a left above-the-knee amputation.  The record indicates the amputation was performed after a left femoral popliteal bypass graft failed due to infection.   The original grafting was performed at the Temple VA Medical Center on April 24, 1996.  The only record of that procedure currently in the claims folder is page 1 of the operative report.  It is noted that the grafting was performed for treatment of occlusion of the left superficial femoral artery.  While there are records of treatment at the Austin VA Outpatient clinic for treatment of right status post popliteal bypass in January 1996, there are no records of treatment for left lower extremity peripheral vascular disease dated prior to April 24, 1996, currently in the claims folder.   In addition, there is a gap in the record between April 24, 1996, and August 22, 1996, when Austin VA outpatient treatment records reveal diagnosis of an infected graft.  The August and September 1996 VA Discharge Summary indicates the Veteran had been seen one week prior to the August 22, 1996 diagnosis of the left groin abscess.  

The Board requested an independent medical opinion in July 2010.  As the Veteran's representative noted in their June 2011 presentation, the physician who reviewed the record and wrote an opinion in February 2011, stated he was unable to find records of the graft placement in April 1996.  As a result he was unable to determine if appropriate antibiotics were used at that period of time.  

In March 2008, the Board remanded the claim and ordered that the Veteran's records from the VA Medical Center in Temple dating from January 1996 be obtained.  Thereafter, the VA Appeals Management Center received a letter from the Central Texas VA Health Care system to the effect that there were no records of treatment at their facility dated prior to July 21, 1996.  That is clearly inaccurate as the claims folder contains page 1 of the April 1996 operative report from Temple VA.  In addition, the discharge summary from the Veteran's hospitalization for removal of the graft in August and September 1996 states the Veteran had been seen in the clinic prior to the date he was seen and admitted to the hospital for treatment of the infected graft.  

In order to ensure that all relevant records have been obtained the Board is again requesting that the Veteran's records of treatment for his left lower extremity peripheral vascular disease be obtained for the period immediately prior to his grafting in April 1996, the records of the April 1996 grafting, and for the period between the date of his grafting in April 1996 and his hospitalization in August and September 1996 for removal of his infected left femoropoliteal graft.  This includes asking the Veteran to again identify any medical providers who treated him for his left peripheral vascular disease immediately prior to the April 1996 grafting and from April 24, 1996 to August 22, 1996, for his left femoropopliteal graft.  See also Stegall v. West, 11  Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical care providers who treated him from January 1996 to August 22, 1996, for his left lower extremity peripheral vascular disease and status post femoropopliteal bypass grafting.  Attempt to obtain copies of pertinent treatment records identified by the Veteran.  

In addition, include specific requests for 1) the records of treatment surrounding the April 24, 1996, left popliteal bypass graft performed at the Temple VA Medical Center; 2) the records of the April 24, 1996, popliteal bypass grafting at Temple VA Medical Center; 3) any records of treatment at the Austin VA outpatient treatment clinic dated between January 1, 1996 and August 22, 1996; and 4) any outpatient treatment received at the Temple VA "clinic" (referred to in the Temple VA Discharge Summary from August and September 1996) dated between January 1996 and August 22, 1996.

2.  If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


